 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDDayton Food Fair Stores, Inc.andRetailClerksUnion,LocalNo. 1552,RetailClerks International Association,AFL-CIO.Cases 9-CA-3909 and 9-RC-6717.May 31,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOnFebruary 14,1967,TrialExaminerThomas A. Ricci issued his Decision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action. In addition, hefound that Respondent had engaged in objectionableconductpriortotheelectionheld in Case9-RC-6717 and recommended that the election beset aside and a new election directed, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent did notengage in certain other unfair labor practices allegedin the complaint. The Respondent filed exceptions tothe Decision and a supporting brief. The GeneralCounsel filed limited exceptions and a brief insupport thereof, and the Union joined with theGeneral Counsel's limited exceptions to the TrialExaminer's Decision. Thereafter, Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Dayton FoodFairStores, Inc.,Trotwood, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS FURTHER ORDERED thatthe election held onApril 14, 1966, among Respondent's employees be,165 NLRB No. 12and it hereby is, set aside, and that Case 9-RC-6717ishereby remanded to the Regional Director forRegion 9 for the purpose of conducting a newelectionatsuchtimeashedeems thatcircumstances permit the free choice of a bargainingrepresentative.[Text of Direction' of Second Election omittedfrom publication.]iAn election eligibility list, containing the names andaddresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 9 within 7 days after thedate of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to allparties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinarycircumstances. Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objectionsare filedExcelsior Underwear, Inc, 156 NLRB 1236TRIAL EXAMINER"S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci,TrialExaminer:These cases,involving objections to conduct affecting the results of anelection and unfair labor practice charges, were heard byme at Dayton, Ohio, on October 25, 26, and 27, andNovember 28, 1966, pursuant to a complaint issued onJune 30, 1966, and upon a report on objections issued onAugust 25, 1966. The two cases were consolidated forhearing. The complaint, against Dayton Food Fair Stores,Inc.,herein called the Respondent or the Company,alleges violations of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended. A brief wasfiled after the close of the hearing by the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation engaged in theoperation of a retail food store in Trotwood, Ohio. Duringthe past calendar year, a representative period, its grossretail sales exceeded $500,000. During the same period theRespondent had a direct inflow of goods and materials ininterstate commerce valued in excess of $50,000, which itpurchased and caused to be shipped from points locatedoutside the State of Ohio to its Trotwood store. I find thattheRespondent is engaged in commerce within themeaning of the Act and that it will effectuate the policiesof the Act to exercise jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDRetailClerksUnion, Local No. 1552, Retail ClerksInternationalAssociation,AFL-CIO,isalabororganization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is essentially a refusal-to-bargain case. In the 7 or 8days immediately preceding February 15, 1966, the Unioncarried on a swift organizational campaign among theapproximately 40 employees of the Company's Trotwood,Ohio, store. It then demanded recognition and bargaining DAYTON FOOD FAIR STORES, INC.rights based on authorization cards signed by a majority ofthe employees. The Respondent refused tobargain; itinsistedthat the Union first prove its majoritystatus in aBoard-conductedelection.The Union filed a petition foran election,a consent-election agreementwas made, andthe election held on April 14. The Union lost. Thereafter,the Union filed objections to the election and unfair laborpractice charges.The complaint alleges that between the time of thedemand and refusal and the day of the election, companyrepresentativesengagedinconductwhich illegallyinterferedwith a free expression of choice by theemployees, and coerced them within the meaning ofSection 8(a)(1) of the Act. An employee who had beenactiveintheunioncampaignwas discharged onFebruary 26; the discharge is said to have been motivatedby an intent todiscouragethe organizational activities oftheemployees generally.Allof the foregoing, stillaccording to the complaint, proves that theinitialrefusaltobargainwith the Unionwas anact of bad faith,reflecting rejection of the basic principle of collectivebargaining,and therefore a violation of Section 8(a)(5) ofthe Act.The answer denies the commission of any unfair laborpractices. Conceding the refusal to accord recognition onFebruary 15, or at any time before an election, theRespondent contends that its sole purpose was to test thesentimentof the employees through the orderly procedureof the secret elections held by the Board, and argues thatan employer who does not otherwise misconduct himself,may lawfullyquestionthe validity of signed cards as thetruedesire of its employees in the matter.A. Demand and RefusalOn the morning of February 15, 1966, James Huntleyand Frank Vandam,union businessagents, came to thestoreand received from Norman Lee, one of theemployees who had been activein soliciting authorizationcards, 25 signed cards. The cards read:All I IIIIIII/A I ION I Mt III- I'll I,'. N I %110NIumng a4. nlI1.IiDal..--Ii,The union officers then spoke to Michael McGee, storemanager, and Charles Porter, vice president and formermanager. Huntley offered to show the men the cards, saidthe Union represented a majority of the employees, anddemanded recognition. He made clear the Union wished torepresent all the store employees but excluding the meatdepartment. The managers said they were not authorizedto respond, and, after conferring in their office, toldHuntley he would have to speak to Jerome Goldman, theCompany's attorney in Cincinnati, whose telephonenumber they gave Huntley.Huntley calledGoldman and repeated the samedemand; the two talked for about 20 minutes on the15telephone. For the most part they discussed the questionof the validity of authorization cards in sucha situation,Goldman saying there were cases where employees firstsigned and then, in secret election, votedagainst unionrepresentation. Huntley agreed there had been such cases,butrequestedrecognitionnevertheless.Goldmanadmitted, at the hearing, that the business agent offered tosubmit to a card check, which he refused to accept.Huntley alsoagainstated the unit he sought to representmust exclude the meat department. After the telephoneconversation, still on the 15th, Huntley sent a formalwritten demand to the lawyer's office. The letter againoffered to submit the cards to a card check by an impartialobserver, and repeated the proposed exclusion of the meatdepartment.GoldmanansweredbyletterdatedFebruary 17. The three-page letter comments at lengthupon the variable influences which cause employees tosign cards and later repudiate them in Board election. Theburden of the letter is to press the Company's view that:No one knows what a person thinks he is being askedto sign or what might influence a person to react at aparticulartime,what influence, persuasion orpressure is brought to bear on a man when he signs acard or when he refuses tosigna card. That is thereason for the National Labor Relations Boardelection, so as to give the man an opportunity tounderstand the significance of what he is doing, andthen in secret, after having given the matter carefulconsideration, to decide whether he does or does notwant a particular labor organization to represent him.Goldman promised to bargain in good faith if the Unionon an election. He also referred to Huntley's warning toStore Manager McGee 2 days earlier that the Respondentshould not make changes in the store affecting personnelwhile the matter was pending. Goldman defended theCompany's right to operate the store as business exigencyrequired.Upon receipt of this letter the Union filed itsrepresentation petition.There followed a conferenceamong all parties with a Board agent on March 10. At thismeeting there was a disagreement with respect to unitplacement of eight employees-five constituting the meatdepartment, and three (Lila Richardson, Harry Weisman,and Betty Wollenhaupt) whom the Union wished toexclude as supervisors. After some talk the Union agreedwith the Company's position that the three disputedpersons should be permitted to vote as nonsupervisoryemployees. Because the question of inclusion of the meatdepartment could not be resolved, the petition was setdown for formal hearing on March 23. When the partiesgathered on the 23d, the matter was discussed anew andthe Union agreed that the meat department employeesshould be included. On this basis the Respondent signed aconsent-election agreement. At the balloting, on April 14,12employeesvotedforand22againstunionrepresentation.The Union later filed objections. Thecharge of bad-faith refusal to bargain was filed on April 21.There is presented here the not uncommonBernel Foamtype situation, where, in defense to a refusal-to-bargainallegation the employer asserts that the union neverrepresented a majority of the employees, and, anyway,even if it did, the admitted refusal to accord recognitionwas not illegal.' In the light of more recent Boarddecisions, this second question-whether the refusal tobargain was an act of bad faith-falls in the area of theIBernetFoam Products Co, Inc., 146 NLRB 1277. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDSerpa, Aaron Brothers,andH and W Constructioncases.2The rule of these last decisions is that where the union isin fact authorized by a majority of employees, the burdenisupon the Government to prove that the employer'srefusal to bargain manifested rejection of the statutoryduty to bargain collectively with any labor organization.The General Counsel's witnesses admitted that lawyerGoldman's stated reason for his decision at the time was"no more than a distrust of cards." Does this recordaffirmatively show that the Respondent's purpose was,instead, to undermine the Union's representative strengthandfrustratetheemployees'desiretobargaincollectively?Ithinknot.Whether or not the 25authorizationcards in the Union's possession onFebruary 15 were valid, in the light of what evidence wasreceived as to them, is therefore immaterial in this case.B.Violation of Section 8(aXl) and Alleged DiscriminatoryDischarge of Norman LeeThe cardinal act of the Respondent said to prove badfaith in its response to the Union's demand is thedischarge, 10 days later, of Norman Lee. Lee was one ofthree-togetherwithAlanGodfreyandShirleyKnoth-who was shown on the record to have been activeinsolicitingsignatures.There is indication of oneMrs. Bolkerth (Judy Folkerth, according to a stipulated listof employees) having also been an open advocate of theUnion. Lee had been hired in October 1965, and was a full-timeclerk in the produce department. He signed a unioncard and identified eight as signed in his presence. Theother solicitors forwarded cards to him and he deliveredthem to Huntley on the morning of February 15. TheCompany knew he favored the Union. Davis, assistantstore manager, himself wished to seea union inthe store;he spoke to Lee about it more than once. Lee'suncontradicted testimony is that once, when asking him"if we could get it [the Union]," Davis added "to watchour step in the store for the company knew I was the oneand later on ... told me . . . I couldn't tell you what day,we were going to make an example of Chuck Douglas to befired."3 There is a Charles Douglas who was then a part-time bagger and who voted in the election 2 months later;there is no evidence of company discriminationagainsthim.Lee was discharged without notice on February 26, andhanded a letter signed by the storemanagerstating thereason. This is the first time such a letter had been usedfor this purpose. The reason given was that the producedepartment was overstaffed, the store planned greatly toincreaseprepackaging, and efficiency and economyrequired reduction in labor costs.There is much evidence supporting the affirmativedefense that Lee was released as part of an overall plan toeffectneeded economies. Indeed it was a storewideprogram to tighten the entire operation, resented by theemployees, which provoked the general move towardjoining a union inthe first instance. At the end of Januarythe Respondent hired Malcolm Burnside, an experiencedstoremanager, as consultant on what changes could bemade on any aspect of the function of the store to reducecurrent losses. He arrived on January 31; Porter was thenstoremanager, and Davis assistant manager. Weisman,the "leadman" in the produce department, was then onvacation.Burnside reported to Arthur Beerman, thecompany president; he recommended a number ofchanges, including much prepackaging in the producedepartment, elimination of much overtime labor in thevarious departments, and a general reduction of personnelwherever possible. He found three or four departmentsoverstaffed.As a further step to achieve efficiency and economy, theCompany hired a new manager, McGee, who reported onFebruary 8. He was introduced to the employees andspoke to them as a group on February 9. The tenor of hisremarks was that he would personally make all decisionsin the store, that there would have to be a greater effortexpended, and that the store would be run much morestrictly than in the past. That same day the employeesstarted signing union cards; in fact almost all of them aredated February 9, and a number of employees testifiedtheir reason was because they did not like the workingconditions which McGee intended to impose upon them.McGee started right off to shift employees amongdepartments and to reduce the hours of work in the store.Of special significance here is the fact that, at Burnside'surgings, McGee increased the amount of prepackaging inproduce, apparently a system which meant less labor inthe department. At that time, while leadman Weisman wasaway, there were two full-time men in produce-Lee andAnastas [Tony] Dane, plus one or two part-time clerks.Before Weisman left, on January 9, there had been threefull-time clerks, Lee, Dane, and the leadman; all three ofthem used to work 50 to 60 hours each week and had twopart-time men in addition.By mid-February McGee had reduced Lee to only 40hours; he reduced Dane's hours similarly.Weismanreturned to work on February 16 or 17; he disagreed withthe prepackaging idea, reverted to his old ways, andMcGee had trouble keeping him in line in this respect.McGee testified he waited for Weisman's return to askcould he get along minus a full-time man, as Burnside hadrecommended, and thatWeisman agreed. Lee wasreleased on the 26th; he has not been replaced.All of this testimony of economic distress in the store, ofhiring a consultant to remedy a bad situation, of how thenew manager determined to ride rough shod in an effort tomake a good impression, of reduction in hours toeffectuate economies, is not only uncontradicted but fullycredible. Between January 9 and February 15 the producedepartment managed with two full-time men, and theirhours were even reduced before there was any talk of aunion.With Lee gone, the department continued with onlytwo full-time clerks, and it was still getting along on thistwo-man basis, with only one part-time clerk, at the time ofthe hearing in October. In such circumstances there mustbe something very persuasive to prove that the2JohnP. Serpa, Inc.,155 NLRB 99;Aaron Brothers Companyof California,158 NLRB 1077,H & W Construction Company,161 NLRB 852.8At thehearingthe Respondent contendedthat Davis was nota supervisor, and that therefore his knowledge may not beimputed to the Company The contentionmust fail.When theelection agreement was made inMarch, the Company agreed withthe UnionthatDavisshould be excludedas a supervisor, hetherefore did not vote There is much testimony, by variouswitnesses,to Davis' exerciseof authorityin the store both beforeand afterMcGee arrivedto take charge over everyone onFebruary 8. Themost revealing testimonywas by McGeehimself,who said thatwhenhe came "I told him and I told each of thedepartment heads thatJohnDaviswas the assistant storemanager andthat he wouldassume that responsibility and that ifhe hadproblems inmy absence,he was in charge of the store and,consequently, he was their immediate superior." DAYTON FOOD FAIR STORES, INC.Respondent's motive in discharging him was a purposeother than appears on the face of things.Stine, vice president, admitted he knew, before thedischarge, that Lee was an "active participant" in theunion affairs, but not that he was a leader. For proof ofunion animusagainst Lee personally, the General Counselrelies primarily on Lee's testimony that when Weisman,the leadman, returned from vacation, he asked Lee "whatabout thisunion... do you know anything about it and Isaid, yes sir, and he said can you stop it and I didn'tanswer him ... and he kept pointing his finger and saidstop...." I believe Weisman did say this to Lee, for hisattempted denial is unconvincing. He testified he learnedof Lee'sactivitieswhen he returned, and that he askedhim "what about this union," but insisted he expected noanswer and asked only "because I wanted to say it." Thereis a serious question, however, as to whether such talkfrom Weisman is enough to convert what on its face lookslikea proper discharge for cause to an unfair laborpractice.Weisman is the produce manager, and spendsseveralhours each day at the market, making thepurchases for his department; he is paid $150 a week andthe other full-time clerks only $100. He otherwise devoteshis time to regular manual work like the other clerks; hehas no authority to hire or discharge employees. Dane,who testifiedWeisman does assign work and instructclerks in the department, also said that when Weismanneeds a man he tells the assistant manager,who brings aman over. Much was made of the fact Weisman used toarrange work schedules for the three or four men in hisdepartment;it is clear this chore was takenover by McGeeon February 9. With the evidence of supervisory authorityso little, the Union's agreement before the election that hewas no more than a rank-and-filer assumes significantimportance. At the first conference after the Union filed itselection petition, all parties agreed Weisman was not asupervisor and he was permitted to vote without challenge.IfWeisman was a representative of management whenLee was discharged, he was indeed low in the hierarchy. Iconclude he was not a supervisor within the meaning ofthe Act.As further support for the suggested inference that theRespondent aimed a particular union animus against Leepersonally are two other items of testimony. Huntley, theunion agent,testifiedthatwhen he told Porter, theadministrative chief of the store,on the morning ofFebruary 15,not to take any independent personnelaction, he also specified "Ronnie Lee was our key personin there and we advised him if he took any action againstRonnie Lee or any other employee that we would file thenecessary charges." Vandam, who was with Huntley, alsotestifiedHuntley said this: "we wanted to stress that sothat he would not at any time be interfered with bymanagement in violationof his rights." Porter deniedthere was any referencetoLeein that conversation. Icredit Porter's denial. For one thing, Alan Godfrey appearsto have been as active as, indeed more active than, Lee insoliciting signatures,but there is no claim the union agentsmentionedhim that day. And the day following Lee'sdischarge, Vandam telephoned lawyer Goldman to askthat the man be reinstated, and charged he had beenreleased because of his union activities.Goldman deniedthe accusation.Two months later the Union filed itscharge respecting Lee, and on May 18 Vandam signed anaffidavit for a Board investigator telling his story insupport of the charge. The affidavit is silent on theCompany ever having been advised of Lee's particularinterest in the Union. Vandam simply said he "did not tell17the field examiner about it," a very unlikely story, had theunion agents in fact held Lee out to be the principalorganizer in the store.Also said to support an inference of a legal motivation inLee's discharge is testimony given by Tony Dane of theproduce department. According to him, at an employeemeeting in the storeafter Leewas gone, Beerman said"theseunionsare very sharp and very smart and they trainmen to go ahead with these campaigns and programs ...as you well know, one of these men are no longer with us.they have another man to step into his place such asTony, right there ... and he pointed his fingerat me...."Dane also said McGee asked him several times "how doyou think its going to go," "is the Union going to get in,""how are you going to vote," and that when he refused tosay, the manager added "maybe you are on the wrong sideof the fence," or "you better get on the right side of thefence." Dane further testified that within a 24-hour periodsometime in February, McGee, Porter, and Weisman eachseparately asked him how he intended to vote in theelection.All three of these denied having inquired of Daneconcerning his union activities and intentions. McGeeexpressly denied telling anything to Dane about the rightside of the fence, or which side he should be on. WhereDane was contradicted by other witnesses, I do not credithim. He was a pugnacious witness, argumentative,overlyquarrelsome, and very unimpressive. He had beendischarged for cause after the events. There is noreference in his earlier affidavit to statements by McGeeabout being on the wrong side, or about advice to puthimself on the right side. Moreover, Dane told a story ofimproper conduct by an observer at the April election; hewas contradicted both by that observer and by CasoMarch, the Board attorney who conducted the election.March was the truly objective witness at the hearing, and,on the basis of his demeanor if nothing else, gavetestimony credible beyond question.There is no credible direct evidence, therefore, of anintent in the Company to select Lee for discrimination togive vent to a broad union animus. The General Counseldid not file a brief, and there is no clear statement of histheory of illegality. From his examination of witnesses,however,there is suggested a contention that because inthis instance the Respondent for the first time took theprecaution of putting the stated reason for discharge onpaper,because it did not also discharge employees toeffectuate needed economies in other departments, andbecause therewasoneotherman-stock clerkPenwell junior to Lee at thetime,it follows that thereexisted a hidden and improper objective. These aretenuous grounds for finding an unlawful purpose and forignoring the direct and plausible explanations offered bytheCompany.Management had never before beenthreatened with litigation if it took any personnel actionwithout union approval,and this could well explain theprecaution of writing a discharge letter.It is true therewere no other outright discharges, but there is also muchevidence of reduction in hours worked by the totalcomplement, and shifting of clerks from one part of thestore to another. As to the comparative seniority against asingle other employee, Lee had openly announced he wasplanning to leave the Company soon for unrelated reasons,in itself a possible basis for selection.By the time of the election, almost 2 months after Lee'sdischarge, it had become clear the Respondent was 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed to having a union in the store and tried toconvince the employees to its view. Aside from this matterof general attitude, all that directly relates to Lee isPresident Beerman's reference to himat a laterdate that a"smart" man of the Union was no longer in the store, thetestimony of Patricia Willis, which I credit, that when Leevisited the store McGee said he should be followed lest hetalk "union" to the employees, and Assistant ManagerDavis' statement before the discharge that Lee should becareful because the Company knew he was the "one."By thetimeBeerman referred to Lee as the Union's"smart"man, BusinessRepresentativeVandam hadalready accused the Company of discharging the unionleader, and Lee had beenseen visitingthe store incompany of Huntley, the now known president of the local.McGee may not have wanted Lee to talk of the Union withthe employees, but the record shows, by the testimony oftheGeneral Counsel's own witnesses, that he waspermitted to wander about, and even tosit inthe loungedrinking Coca-Cola while chatting with employees andsupervisors on the very subject. Davis was a supervisor,and although he favored the Union "I would like to see youfellows get it [the Union] ... in the capacity I serve I justcan't commit myself," his statement that the employees"should watch their steps," and that the Company wasaware of Lee's particularunioninterest were neverthelesscoercive upon them, and therefore constituted improperinterferencewith their self-organizational rights, inviolation of Section 8(a)(1) of the Act, an unfair laborpractice chargeable to the Respondent.All this notwithstanding, if the record as a whole is to beconsidered, it cannot be said that a preponderance of thesubstantialevidence in its entirety proves an unfair laborpractice in the discharge of Lee. The affirmative defenseof discharge for causeis in this instancetoo persuasive tobe deemed a pretext. I shall therefore recommenddismissalof the complaint as to him.C. Good or Bad Faith in the Refusal to BargainWith the discharge of Lee no longer a factor in the case,the evidence of bad faith in the initial refusal to bargain isreduced to Assistant Manager Davis' one statement toLee, in all probability heard by others also, that theemployees should be careful in their union activities, andthe incorrect statement later appearing in companyelection literature that employees could lawfully bedischarged in the event of a strike. Virtually all referencestoDavis' activities show he was friendly with theemployees, sympathetic to their program, and, indeed,desirous himself of joining the Union. He even called theunion hall one evening during a meeting to inquire howmatters were progressing. In these circumstances, anyinterrogation from him as to how the campaign wasproceeding can hardly be called coercion by the Company.The pinpointed unfair labor practice finding that theassistantmanager told the employees to watch their step,therefore, serves little to prove that Goldman, and thehigher officials, questioned the validity of signed cards inbad faith.If, as the more recent Board decisions say, an employermay with impunity call for an election if he distrustssigned cards, and if, as I understand these holdings, it istheGeneral Counsel who must prove, by affirmativeevidence, a contrary and illegal motive behind the statedreasons for refusing to bargain on presentation of cards,the evidence in this record as a whole fails to prove aviolation of Section 8(a)(5).Thisis anarea of Board law where no two cases arealike, and it cannot be said that any one precedentpredetermines a later situation. "In determining whetherthe employer's action was taken to achieve ... invalidpurposes, theBoard considers all the surroundingcircumstances, as well as direct evidence of motivation..Whether the conduct involved reflects on the goodfaith [or the bad faith] of the employer, requires anevaluation of the facts of each case."4 The mere fact thattheremay have occurred some limited and minorviolations of Section 8(a)(1) of the Act, cannot alone serveto prove a pervasive determination to avoid collectivebargaining in any circumstance.5 The improper conductmay not be so flagrant that it must necessarily have hadthe object of destroying the Union's majority status. Here,against the warning of Assistant Store Manager Davismust be considered the assurances given to all theemployees by President Beerman that they had nothing tofear if they wished to vote for the Union. Patricia Willis, aclerk called by the General Counsel, testified that at ameeting of employees Beerman said, "We were to makeup our own mind ... if we voted the Union in he wouldaccept it," "He said we were not to listen to anyone-thatno members of management were to talk to any of theemployees about the union or any of their activities."According toWillis,Beerman said this at "severalmeetings." And Dane, antagonistic to the Respondent atthe hearing, admitted that Beerman said ". . . none of hisemployer's [sic] would talk for or against the union to anymember in the store, you know, to any employee, let's putit that way." And while Beerman may have spoken of theunion training expert organizers, and even have referred toLee as to one such who was no longer with the Company,all that came after Lee's separation, by which time hisactivities had not only continued, but may have been muchpublicized because of the discharge. So far as directevidence is concerned regarding motivation, all it consistsof is Goldman's repeated explanations of why he doubtedthe validity of signed cards.Quite apart from the paucity of evidence pointing toantiunionor other improper motive, there is the disputewhich existed between the parties respecting theappropriateunit,whether the meat department employeesshould or should not be included. There had been aseparate election in a unit limited to the five employees inthemeat department in the prior November. Thoseemployeeshad voted against union representation;apparently another union had then attempted to organizethem. It was the Respondent's position, although notdirectly expressed in the lawyer's letter of February 17,that those employees too should be included and vote inthe election. It is a close question on the record evidencein this case whether, under the pertinent facts, the unitsoughtbytheChargingUnioninthefirstinstance-excluding themeat department-would befound appropriate under Board precedents'Hammond and Irvtng, Incorporated,154 NLRB 1071'CosmodyneManufacturtngCompany,150NLRB 96,Clermont's Inc, 154 NLRB 1397.6 CompareClermont's Inc , supra. DAYTONFOOD FAIR STORES, INC.19That this position of the Respondent,at odds with theinitialdemand of the Union,was a further cause ofdisagreement between them is clear.Moreover,that thisdisagreement was a reasonable position for the Employerto take, is virtually admitted by the format of thecomplaint.There are two separate allegations as to theappropriate unit set out there;one defined the bargainingunit as including the meat department,and the nextsimplyexcludes it. In turn,therefusal-to-bargainallegation is phrased in the alternative,charging theCompany with having refused to bargain in either one orthe other.What all this means is that even in the mind ofthe General Counsel, when it came time to proceed withthe case at all, there existed a rational element ofuncertainty as to which is the appropriate unit. In thesecircumstances,the least that must be said is thatdisagreementwitha partial aspectof the Union's demand,if indicative of anything in this case,points to a greaterlikelihood of an honest question raised by the Company,instead of a deceptive fraud to cover illegal innermotivation.A rather complex question of majority status wasextensively litigated at the hearing. Are all of the cardsreceived in evidence to be counted in view of the fact thatone or two employees were told by certain other solicitingemployees that their purpose was to hold an election?Does itfollow thatbecause the immediateobjective of themove toward unionization was to dampenthe ardor of thenewly arrived and very energetic store manager, all thecards are invalid?Should the overall complement againstwhich valid cards must be counted to measure majorityinclude or exclude the meat department?Should it includeor exclude three employees whose supervisory status isdisputed?The failure of the General Counsel to prove thatthe refusal to accept a conclusive presumption of validityconcerning authorization cards masked an illegal intent todeny self-organizational rights to employees,makes ofthese only academic questions.Include or exclude themeat department,count or discount a few of the cards inevidence,and the dismissal of the refusal-to-bargainallegation of the complaint must nevertheless stand. Itherefore deem it pointless to burden this report byrepeating the evidence relating to these no longerconsequential matters.7 Were it necessary to decide thesequestions now, I would find that the Union did represent amajority on February 15, regardless of whether the meatdepartment be included.IV.THE OBJECTIONSOn the basis of his investigation the Regional Directorfound no evidence to support certain of the objections filedby the Union.In his recommendation for a hearing, heitemized the following as subjects for inquiry: (a) An"innuendo" in certain election literature distributed by theEmployer that union representation would automaticallyresult in a strike and that strikers would be released;(b) the discharge of Norman Lee; and(c) the "humiliation"of Anastas Dane by the Employer at an employee meetingand his later suspension and discharge.The RegionalDirector also referred for hearing a matter brought to hisattentionapart from the objections filed:Was RitaRichardson,who acted as observer for the Company at theelection,a supervisor and therefore acting improperly aselection procedureparticipant?Thereis no evidence concerning any suspension fromwork of Dane.He wasdischarged after the election; thereisno allegation in the complaintthat hisreleasewasillegallymotivated,and thereis no evidence indicating hisseparationfrom the Company was forreasons other thanproper cause. The objectionrelating toLee parallels thecomplaint allegation,already foundwithout merit, that hewas dischargedfor union acitivities.Richardson is called "manager" of thedelicatessendepartment, where she works with three otheremployees.So far asthe RegionalDirector is concerned,and to theextent thatthe objections filed by the Unioncomplained,the vice in her having acted as company observer is to beseen in hersupervisorystatus, assertedby the Union, butdisputed by theRespondent.The Boardhas held that amanagement representative acting asobserverexerts animproperinfluence upon the employeesas they cast theirballots.Richardsonspends morethan half hertime doing thecooking ofdelicatessenproducts;the store is open about90 hours weekly but she works only40. She also waitsupon customers,washes utensils, and cleans up. She is anhourly worker,earning about$200 weekly, while the otherthree clerksstartat $1.25 per hour. She hasno authority tohire or dischargeemployees, and added she never "really"recommendedpersonnel action.When the storeopened,in April 1965,she recommended two girls,who were hired.On one occasion, Porter, who had recentlytaken charge ofthe store, asked whetherthe regularperiodicincreaseshad been received by the other clerksin delicatessen;Richardson said theyhad not,and "recommended" thatthey receiveit.She also testified the clerks were eligiblefor thisraise because it wasthe "fixedtime ... 30 or 90days afterhiring"for them toget it.There is alsotestimony that Richardson"orders" or "buys" produce forresale in her department.The recordas a whole shows thisfunctionisalmostentirelyamatter of her telling thevariousmanagerswhat is needed-such things aspotatoes,beef, chickens, all sorts ofvegetables-forcooking, andthat it is simply a transfer from onedepartmentof the storeto another,with a record made ofthe interdepartmental charges.She used toprepare thework schedulefor her department,but when ManagerMcGee arrivedinearlyFebruaryhe took thisresponsibilityupon himself.The electioncamein April.All this is very weakevidence of supervisory status ormanagerial function.When the consent arrangement wasmade in March, the Unionagreed with the Company thatRichardson should beincluded in the bargaining unit as arank-and-file employee; she voted without challenge. Moresignificant here is thefurther factthat Bill Douglas, themeat department"manager,"was also included in the unitand votedfreely,by stipulation in advanceof theelection.As toDouglastheredoes not appear to have been anyquestion ever raisedby the Unionas to his nonsupervisorystatus. But whatordersRichardson received to carry outher dutiescame from Douglas,averypersuasiveindicationthatshe was not herself empowered to exerciseany significant authorityoverothers. I cannot find on thisrecord thatshe was infacta supervisor as defined in theAct, or thatthe employees in her department looked upon7CompareHammond and I ruing, lnc.,supra 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDher as the spokesman of management. The fact that sheacted as company observer at the election, an activity towhich the Union did not then and there object, cannotserve, therefore, as grounds for setting aside the election.There is a cumulative assertion advanced by the Unionfor upsetting the election, a ground expressly disavowedby the General Counsel on behalf of the Regional Director.The Union offered the testimony of Dane, who acted asunionobserver, that Richardson spoke to a number ofemployees to influence their votes as they entered thepolling place. According to Dane, when Shirley Vineyardcame to vote Richardson said, "This is my niece, sheknows how to vote"; to Willie Reynolds, "Here is mysweetheart, now he knows what to do.... Where have youbeen"; to Bill Douglas, "Here comes my honey, he's goingthe right way"; to Bill Browder, "You know what to do ...do it right away." Dane said Richardson said things likethis"half a dozen times," always in violation of theexpress instructions given by the Boardagent incharge ofthe election. At the hearing Richardson denied havingmade any of these statements or anything like them. Insupport of her denials, the Respondent called Caso March,the Board agent who conducted the election. He recalledno such statements and denied they were made. March isvery experienced in holding Board elections; he saidunequivocallythathisinstructionswere followedthroughout and. that no report of improper conduct wasbrought to his attention at thetime.The demeanor of thewitnesses leaves no doubt in my mind that March must becredited. I find that Richardson did not speak out of turnto any of the employees.There is a final objection that is supported by theevidence and a sufficient reason for setting aside theelection results and holding a new one. The Companyembarked upon a literature distribution campaigndesigned to persuade the employees to vote no. Lettersand leaflets were distributed and mailed to the homes ofemployees. While much of what is stated there falls withinthe permissible scope of the free speech proviso of thestatute,in itstotal picture the literatureinstillsfear in theemployees that selection of the Union would be a futile actand surely bring suffering in the future. Thus, again andagain,the statement is repeated that in all likelihood theUnion would make unreasonable demands and strike, thatthe employees would lose money never to be recovered,that the Company would not be obligated to agree with"any"demands thatmightbemade-"notevenone"-thatthe Union would "spoil your life," result in"phony contracts," and such phrases. At one point, theUnion is called the harbinger of "bitterness,tension,friction, headaches, uncertainty and trouble."A leaflet distributed shortly before the election sets outin bold typea union duescheckoff form, calling for a $5.50monthly payment, and announces, in still heavier type: "Ifyou vote for a union, this is what you may be required tosign." And below all this, in the same leaflet, appears theprominent statement:"If you don't want to give the Unionthe right to demand that you be fired, vote no." Here theRespondent grossly misled the employees as to the verypoint of the imminent election.One of the leaflets twice repeats the threat that if theUnion did. call a strike "the Company can fire you,""Whose pay stops? Whom does the. law allow the companyto fire and permanently replace? You know who. Not theorganizers!"And at the end, just before the election, afinal bulletin again repeated emphatically the Company'sprerogative not to concede to any demand whatever whichthe Union might make and which could likely lead tostrike. Toward its close this leaflet reads:The only recourse the Union would have if theirdemands were not met would be to strike. Whydoesn't the Union play fair with you and tell you thatunder the law and National Labor Relations Boarddecisions, if the Union calls an economic strikeeveryemployee who leaves his or her job can be fired at onceand permanently replaced.This was not temperate talk in the proper exercise of theprivilege to express views concerning the desirability ofcollective bargaining or union representation. Rather,such repeated promises of discharge to follow any attemptto exercise the right to engage in concerted activities,particularly so effectively coupled with constant refrainequating a vote for the Union to a step toward strike,constituted a wrongful interference with the laboratoryconditions necessary for the exercise of a free anduntrammeled choice in the election. Accordingly, I shallrecommend that the result of the election be set aside anda new one held, when, in the opinion of the RegionalDirector, it becomes timely.Ialso find that by misleading its employees with thestatements that they could lawfully be discharged in theevent they should engage in a strike, the Respondentunlawfully coerced them in their free exercise of the rightto engage in concerted activities, and thereby violatedSection 8(a)(1) of the Act.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the above findings of fact, and uponthe entire record of the case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization as defined inSection 2(5) of the Act.3.By telling the employeesthey shouldconceal theirunion activities,by telling them the Company is aware ofthe identity of prounion employees,and bytelling themthey may lawfully be discharged for engaging in strikeaction,the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1) of theAct.4.Theaforesaid unfair labor practices are unfair laborpractices'affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of the DAYTON FOOD FAIR STORES, INC.21Act, I recommend that the Respondent, Dayton Food FairStores,Inc.,Trotwood,Ohio, its officers,agents,successors,and assigns, shall:1.Cease and desist from telling employees they shouldconceal their union activities, that the Company is awareof the identity of prounion employees, that employees maylawfully be discharged for engaging in strike action, or inany like or related manner interfering with,restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Post at its store in Trotwood, Ohio, copies of theattached notice marked "Appendix."8 Copies of saidnotice, to be furnished by the Regional Director for Region9,afterbeingdulysignedby the Respondent'srepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingplaceswherenoticestoemployees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.9IT IS FURTHERRECOMMENDED that the complaint bedismissed insofar as it alleges the commission of unfairlabor practices other than those found in this Decision.On the basis of the above findings of fact andconclusions of law,it ishereby recommended that theobjections filed by the Union to the April 14, 1966, electionbe sustained, and that the results of the election be setaside. It is further recommended that theRegionalDirector hold a new election when in his opinion theeffects of the unfair labor practices found shall have beendissipated.6 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order" shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read:"Notify saidRegionalDirector, for Region9, in writing,within 10 days fromthe date of this Order,what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT tell our employees that they shouldconceal their union activities, tell them that theCompany is aware of the identity of prounionemployees, or tell our employees that they maylawfully be discharged for engaging in strike action.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form,join, or assist any labor organization, to join RetailClerksUnion,LocalNo. 1552,RetailClerksInternationalAssociation,AFL-CIO, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining, including strikeaction, or other mutual aid or protection, or to refrainfrom any or all such activities.All our employees are free to become or remain, or torefrain from becomingor remainingmembers of any labororganization.DAYTON FOOD FAIR STORES,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.299-352 0-70-3